Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katharine McElhone on February 16, 2022.
The application has been amended as follows: 
Amend claims 12, 14 and 17 as following:
12.	The combination of claim 1, wherein the amount of Compound A ranges from about 50 mg to about 500 mg in free form equivalent and the amount of Compound B ranges from about 50 mg to about 500 mg in free form equivalent.
14.	The pharmaceutical composition of claim 4, wherein the amount of Compound A ranges from about 50 mg to about 500 mg in free form equivalent and the amount of Compound B ranges from about 50 mg to about 500 mg in free form equivalent.
17.	The method of claim 9, wherein the amount of Compound A ranges from about 50 mg to about 500 mg in free form equivalent and the amount of Compound B ranges from about 50 mg to about 500 mg in free form equivalent.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendments and remarks submitted January 13, 20922 have been fully considered, and found persuasive. Particularly, US Patent 10,611,769 and/or Lancois et al. (WO 2016/174079), and other cited references as a whole do not teach or suggest the synergistic antiviral effect against RSV as demonstrated in this application. Thus, the prior art as  a whole do not provide sufficient guidance and direction to reach the particular combination herein with a reasonable expectation of the demonstrated benefit residing in the combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627